53. Mr. President, on behalf of the Japanese delegation, I wish to extend my heartfelt congratulations to you on your election to the Presidency of the twenty-fifth session of the General Assembly of the United Nations. I am confident that, with your outstanding knowledge and abundant experience in the United Nations, you will lead this session to many fruitful accomplishments.
54.	I should also like to take this opportunity to express my profound appreciation to the former President of the General Assembly, Her Excellency Mrs. Angie Brooks-Randolph. She displayed exceptional skill as an international statesman in guiding the work of the twenty-fourth session of the General Assembly to a successful conclusion. It is my great pleasure to note that under her leadership the United Nations was able to enhance further its authority and prestige.
55.	At the same time, I wish to pay my deepest respects to His Excellency U Thant, our esteemed Secretary-General, and express my appreciation for his zeal and devotion to the maintenance of world peace. It is my profound hope that, from an impartial standpoint, he will persevere in his efforts towards the establishment of peace based on freedom and justice.
56.	Later this fall, at the commemorative session of the General Assembly which will celebrate the twenty- fifth anniversary of the United Nations, Prime Minister Sato of Japan will speak on the basic policies of our country. Today, therefore, I should like to confine my remarks to stating how the Government of Japan views the question of re-examination of the activities of the United Nations in the context of the "struggle for peace", to which I referred during the general debate at the last session of the General Assembly.
57.	A quarter of a century has passed since the United Nations was created with a view to the achievement of lasting world peace and security. However, when we look at the international situation during this period, we note that catastrophe has been avoided by the balance of power and reciprocal restraint among the major Powers. Under such circumstances it can hardly be said that the foundations of lasting peace have been established.
58.	The balance-of-power situation to which I have just referred has also been reflected in the United Nations. For example, this Organization was unable to make any contribution worthy of special mention with regard to the events in Hungary and Czechoslovakia. As regards the warfare raging in the Indo- Chinese peninsula, the United Nations is still far from finding methods to restore peace in that area, or a way in which it might make a contribution to that end. In the Middle East, the foundation of lasting peace is yet to be established, though the first ray of hope for peace has been seen recently as a result of the efforts made by the United Nations for many years. Moreover, colonial rule and racial discrimination have not completely disappeared from the international scene. When we look squarely at these realities of the international situation, I am obliged to conclude that the United Nations has not so far fully responded to the high expectation of mankind as the paramount Organization in the "struggle for peace".
59.	The foregoing does not mean, however, that I agree with the extreme argument which judges the United Nations to be powerless or even useless, as some would say. On the contrary, nothing could be further from my intention. The United Nations has made considerable achievements in the fields of international co-operation for economic and social problems, independence of colonial territories and respect for human rights, among others. It should not be forgotten also that the Organization has achieved certain results in preventing the aggravation of disputes or situations in various parts of the world and in promoting the peaceful settlement of these conflicts. Further, the United Nations has been playing an important role in the formulation of a constructive world opinion by providing a forum in which to discuss diverse problems of world-wide concern and by presenting to the world the facts involved as objectively as possible.
60.	It can be seen from what I have said that the United Nations has achieved a certain measure of success in various fields, and it is incumbent upon this world body to play more vigorously than ever a central role for the maintenance of peace and security in the world to come. The world places great hope in this Organization. In order to respond to that hope it is essential, I believe, to strengthen further the Organization and functions of the United Nations.
61.	On this occasion, I should like to affirm that, notwithstanding the passage of twenty-five years, the purposes and principles enshrined in the Charter of the United Nations are still worthy of our full support as a norm of conduct for the Member States of this Organization. The Government of Japan wishes to reaffirm the importance of the purposes and principles of the Charter. Above all, we wish to stress once again that the basic obligations of non-use of force and nonintervention in the domestic affairs of other nations, as provided for in Article 2 of the Charter, together with the closely related principle of peaceful settlement of international disputes, as set forth in the same article, constitute the most important elements for the maintenance of international peace and security. These are, indeed, the essential minimum obligations of all Member States.
62.	On the other hand, the United Nations has failed to realize what might be considered an ideal peacekeeping mechanism, foreseen in the Charter as a means to fulfill its purposes and principles. In seeking the best ways and means to realize the ideals of the United Nations at its inception and to achieve its purposes, we must base ourselves on the recognition of this reality. The problem is how to make this Organization function as a truly effective organization for peace in the rapidly evolving international situation. The answer to this problem must be sought in exploring possibilities for adapting the United Nations constantly to this ever- changing world. It Is indispensable for us all to be open-minded towards introducing improvements, as need arises, in the provisions of the Charter or its application. Clearly, Chapter XVIII of the Charter reflects this way of thinking. I am convinced that the twenty-fifth anniversary of the United Nations is the appropriate occasion to renew our efforts to breathe new life into the Organization.
63.	It would seem most appropriate to recall in this connexion that the Secretary-General opened the introduction to his report on the work of the Organization by affirming that the "need for an effective world organization which can serve as a harmonizing agent for peace has never been so urgently required by mankind" [A/8001/ Add. 1 and Corr.1, para.1]. The basic questions he has raised at the outset of his introduction are all very pertinent to this theme:
"What are the means by which the United Nations can play an increasingly vital role in the world of tomorrow? How can the United Nations make more effective use of its possibilities for reconciling differences between its sovereign Member States? What changes can be evolved in its methods of operation so that its capacity for improving the human condition will be utilized to the full?" [Ibid]
I share completely the fervent hope he has expressed:
"that we shall find the answers to questions such as these and continue to make progress no matter how slow and painstaking it may at times appear towards realizing the noble goals set forth in the Charter of the United Nations" [ibid]
64.	I do not believe that review of the organization and functions of the United Nations, including the question of reviewing the Charter, could be completed in a short time. It will require sustained effort for a lengthy period. At the initiative of the delegations of Colombia and certain other countries at the last session of the General Assembly, the problem concerning the review of the Charter of the United Nations was included in the provisional agenda of the present session. The Government of Japan finds it particularly significant that the General Assembly embarks upon the discussion of this important question at this session. I am sure that this item will appear on the agenda as duly proposed.
65.	In the light of the basic considerations which I have just expounded, I should now like to make a few suggestions on certain matters regarding which renewed examination would be desirable and even necessary in the view of my Government.
66.	First of all, I should like to discuss strengthening the functions of the United Nations for keeping peace. In so doing, I intend to take up three different subjects, namely, strengthening of United Nations peacekeeping operations, strengthening also of the fact-finding functions of the United Nations and reexamination of the composition of Security Council membership.
67.	With regard to the peace-keeping operations of the United Nations, the Government of Japan estimates at a high value the role which the United Nations has performed and is performing in various parts of the world, such as in Kashmir, in the Middle East, in the Congo and in Cyprus. It is my ardent hope that the peace-keeping operations of the United Nations performed in the future, with the support of world public opinion and also with the consent of all parties concerned, will render great benefit to world peace. I believe, therefore, that we should make further efforts to explore methods to strengthen peace-keeping operations on an even more effective, smooth and secured basis. It is true that we have been working over the past several years in the Special Committee on Peacekeeping Operations. To our great regret, however, the Special Committee has hardly achieved anything substantial, mainly due to differences of opinion among the major Powers.
68.	I should think that it would be appropriate to provide for peace-keeping operations in specific terms within the framework of the pacific settlement of disputes as set forth in the Charter. This would help to ensure the more effective performance of such operations. To this end I have felt the need for careful study of this matter.
69.	My Government is fully aware of the wide difference of views among the major Powers, above all between the two blocs of East and West on this issue. I should like to emphasize, however, that peacekeeping operations constitute the most effective and practically workable function of the United Nations today in carrying out its task of maintaining international peace. The strengthening of peace-keeping operations is essential for the future of this world. Organization, and we strongly hope, therefore, that the super-Powers, conscious of their special responsibilities in this regard, will take concrete action to this end. Japan, for its part, will co-operate actively towards strengthening the function of the United Nations to maintain international peace in a manner consonant with its position as a nation dedicated to the cause of peace.
70.	At this juncture I should like to say a few words about the Conference of Foreign Ministers of interested Asian and Pacific countries on the question of Cambodia. That Conference, the purpose of which was to discuss the critical situation in Cambodia, was held in Djakarta on 16 and 17 May 1970, at the invitation of the Government of Indonesia, and I was one of the participants. As a result of the Conference, a consensus was leached to the effect that restoration of peace in Cambodia should be based on respect for neutrality, sovereignty, independence and territorial integrity, non-interference in internal affairs and withdrawal of all foreign forces. Based upon this consensus, the special representatives of the Foreign Ministers of Indonesia, Malaysia and Japan held a number of consultations, in particular with the co-Chairmen of the Geneva Conference and others concerned, on ways and means to reactivate the international Commission for Supervision and Control in Cambodia and to convene an international conference of all parties concerned. The special representatives also talked with the Secretary-General of the United Nations as well as the President and other members of the Security Council to explore what actions might be taken by the United Nations.
71.	I am convinced that the appeals made at the Djakarta Conference by the Asian and Pacific countries with regard to the restoration of peace in Cambodia are endorsed by the principles and purposes of the Charter, and I see no ground for any legitimate objection being raised to those appeals. It is hoped that in future the United Nations will come to assume a useful role in ensuring peace in Cambodia and consequently in the whole area of the Indo-China peninsula. In such a case, a most effective way would be to make full use of its peace-keeping functions, including truce supervision.
72.	Out of the same concern for strengthening the function of the Organization for the maintenance of international peace, I should now like to touch upon the importance of the fact-finding function of the United Nations. One of the major roles expected of the United Nations in the existing international situation is, in my view, to offer to the world public, with maximum objectivity, accounts of disputes, unfortunate situations and other similar events which do not cease to take place in the world. For this purpose it is indispensable for the Organization to have its fact-finding capacity strengthened and reinforced. Specifically, we should study how to strengthen the functions of the Security Council, of the General Assembly and of the Secretary-General in the field of fact-finding. Furthermore, in order to assist these organs of the United Nations in carrying out their fact-finding functions, expert groups or fact-finding panels should be better utilized and their competence extended.
73.	I should now like to turn to the third subject, that is, re-examination of the composition of Security Council membership. In the interest of the maintenance of international peace and security, it is essential to ensure that the Security Council, which has the primary responsibility in this field, be a body truly capable of taking effective action commensurate with its high authority and responsibility accorded by the Charter.
74.	Great changes have taken place in the international situation over the twenty-five years since the Second World War. In the meantime, the balance between the super-Powers, based upon mutual nuclear deterrence, has decreased the possibility of another major war. However, to achieve true world peace, we must remove all causes of international conflict at their source and promote the welfare and the security of all mankind. It is thus essential to solve the problems of poverty and under-development which lie at the root of international tensions. It is also indispensable to overcome all forms of racial discrimination and to promote mutual understanding among peoples. In such efforts for the construction of peace, our performance in the economic, scientific, technological and cultural, rather than in the military, fields will become a preponderant factor.
75.	It is on the basis of the foregoing considerations that I wish to emphasize the need to review the composition of the permanent membership of the Security Council. Thus, nuclear military capability should not become a decisive factor in any consideration of qualification for permanent membership, although most of the present permanent members are nuclear weapon States. Attention should rather be paid to such a pertinent factor as a positive attitude towards the universal prohibition of nuclear weapons. I wish to stress this point, in particular, since the Japanese Government maintains its policy of abandoning nuclear weapons in spite of its potential nuclear capability. The acceptance of compulsory jurisdiction of the International Court of Justice could be another important factor as evidence of the peaceful intention of the States concerned. In order that the Security Council be enabled to achieve its responsibilities effectively, I am convinced that a review should be instituted taking the foregoing points into due consideration. Pending such a review, it would be of paramount importance, in strengthening the Security Council, that in the election of non-permanent members of the Council due regard should be "specially paid, in the first instance to the contribution of Members of the United Nations to the maintenance of international peace and security and to the other purposes of the Organization" as provided in Article 23 of the Charter.
76.	Allow me now to touch briefly upon the economic and social aspects of United Nations activities. As I have said, I am confident that the United Nations has fulfilled, and is capable of fulfilling, the responsibility for playing a great role in the construction of peace through its activities in the economic, social, cultural, human, environmental and other fields.
77.	The United Nations has established a number of organizations in the field of construction of peace, and each of them has been engaged in useful activities. At the same time, it has been recognized that there is duplication or conflict of work in some fields of the activities of the United Nations family of organizations, including the specialized agencies, and that these organizations are faced with a number of problems which require careful examination from the viewpoint of the effective deployment and use of human and material resources and the rationalization of organization.
78.	I believe that the United Nations should further strengthen its organization and functions in the economic and social fields in order that it may launch more organized and more effective activities for the construction of peace during the Second United Nations Development Decade, which will have a great bearing on the future of mankind. For that purpose, the Economic and Social Council should act as the pivotal organ for realizing better co-ordination and greater efficiency in the work of the United Nations family of organizations.
79.	In this connexion, I note with appreciation that the United Nations has been making serious efforts towards strengthening and improving its organization for furthering economic and social development, and I sincerely hope that these efforts will have a positive outcome.
80.	Lastly, I should like to point out that there are some provisions in the Charter which no longer fit the present situation. For example, the United Nations in our times should be freed from remnants of the Second World War of twenty-five years ago, and I should like to urge strongly that the "enemy State" provisions in Articles 53 and 107 be deleted from the Charter, since there is clearly no necessity to maintain them.
81.	In pursuing the "struggle for peace" in which the United Nations should play the leading role, we should constantly bear in mind the importance of the establishment of justice and the rule of law. In this sense, we should in no way underestimate the contribution that could be made for the cause of peace by the International Court of Justice, the principal judicial organ of the United Nations. I believe that in the reexamination of the organization and functions of the United Nations, we should give serious consideration to what we should do for the strengthening of the International Court of Justice.
82.	Although we have been spared the catastrophe of world-wide war for a quarter of a century, we are still far away from attaining everlasting peace. Hatred and jealousy among peoples must be eliminated. Boundaries must cease to cause the flowing of blood. Differences of race, culture, ideology and religion must not be the sources of mutual distrust or enmity. Thus, infinitely great is the task of the United Nations, the task of uniting the wisdom and endeavours of all humanity aimed at "progress and harmony for mankind", the theme of the World Exposition held in Japan this year.
83.	On the occasion of the twenty-fifth anniversary of the establishment of the United Nations, I should like to urge strongly that all Member States and all the peoples of the world who uphold the ideals and activities of the United Nations should combine their strength under this Organization in the "struggle for peace".
